Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 26, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

  141465                                                                                              Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Alton Thomas Davis,
            Plaintiff-Appellee,                                                                                          Justices


  v                                                                 SC: 141465
                                                                    COA: 297976
                                                                    Oakland CC: 09-226386-FH
  IRINA LYSYUK,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 15, 2010 order
  of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Oakland Circuit Court for
  correction of the sentence imposed for the defendant’s conviction of driving while license
  suspended, which in this case was a 93-day misdemeanor, MCL 257.904(3)(a), and thus
  not subject to sentence enhancement pursuant to MCL 769.12(1)(b). In all other respects,
  leave to appeal is DENIED, because we are not persuaded that the remaining question
  presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 26, 2010                    _________________________________________
           p1018                                                               Clerk